NO. 12-10-00116-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
DON PAUL CARTER,
APPELLANT                                                  '    APPEAL FROM THE 349TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

SUZANNE MARIE SULEWSKI,        ' HOUSTON COUNTY, TEXAS
APPELLEE
                   MEMORANDUM OPINION
                        PER CURIAM
         Appellant Don Paul Carter has filed an unopposed motion to dismiss this appeal.
In his motion, Carter he has recently discovered that the issue he sought to appeal has not
been severed by the trial court and therefore the judgment appealed from is interlocutory.
Because Carter has met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered April 30, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)